Citation Nr: 1439591	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active from September 1951 to September 1954.  He died in August 2003 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Regional Office (RO) in Oakland, California, retains jurisdiction of this appeal.  

The appellant was scheduled to testify before the undersigned Veterans Law Judge in June 2014.  In this regard, the record reflects that, in March 2014 and April 2014, letters advising the appellant of the date and time of her Board hearing were sent to her previous addresses of record and were returned as undeliverable.  However, an March 2014 letter sent to her current address of record was not returned as undeliverable.  Thereafter, the appellant failed to appear at the hearing and she has not provided good cause as to why a new hearing should be scheduled.  The Board notes that a separate letter pertaining to her appeal sent to the same address in June 2014 was returned as undeliverable as it was reported that she had moved and left no forwarding address.  In this regard, it is generally the claimant's burden to keep VA apprised of his whereabouts. If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As such, the appellant's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files associated with the appellant's claim on Virtual VA and the Veterans Benefit Management System (VBMS).  A review of Virtual VA and VBMS reveals a July 2014 Appellate Brief as well as documents pertaining to the scheduling of the appellant's Board hearing, while the other documents are either duplicative or irrelevant to the claim on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Specifically, the Board finds a remand is necessary to ensure that all private and VA treatment records are associated with the file and to obtain an adequate medical opinion.  

The appellant is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for cause of the Veteran's death.  She has asserted that the Veteran died after receiving an increased dose of Prednisone and oxygen, which were prescribed by a VA physician.  

The official certificate of death shows that the Veteran died on August [redacted], 2003, due to chronic obstructive pulmonary disease (COPD) while he was an inpatient at Methodist Hospital in Sacramento, California.  

The evidentiary record contains VA treatment records which show that, prior to his death, the Veteran was receiving treatment in the Pulmonary Clinic at the Sacramento VA Medical Center (VAMC) for COPD and pulmonary fibrosis.  On May 28, 2003, the examining physician noted the Veteran had been on home oxygen for 5 years, which was continued at that time, but increased to 6 liters on exertion and 4 liters at rest.  On August 1, 2003, the Veteran was noted to be on 5 liters of oxygen.  On August 13, 2003, the Veteran presented for follow-up and the examiner noted he had previously been on Prednisone for almost one year, but that he became very depressed and gained weight when taking steroids.  After examining the Veteran, the physician discussed various treatment options, including another course of Prednisone, but Prednisone was not prescribed given the Veteran's previous history of severe depression.  The Veteran's oxygen was continued but increased to 6 liters on exertion and 5-6 liters at rest.  

A VA treatment record dated September 3, 2003 reflects that the appellant called VA to inform of the Veteran's death and reported that he experienced shortness of breath at home, after which the EMTs took him to the hospital where he eventually died.  

The evidentiary record does not contain any records of treatment or evaluation from Methodist Hospital.  These records must be obtained, as they contain relevant information regarding the circumstances that led to the Veteran's death.  Accordingly, after obtaining any necessary authorization from the appellant, the AOJ should request all records from Methodist Hospital and associate them with the claims file.  The AOJ should also ensure that all outstanding, relevant VA treatment records are associated with the claims file, specifically any outstanding VA records which document treatment, phone calls, or other contact with the Veteran between August 13, and August [redacted], 2003.  

In September 2010, a VA physician reviewed the record and opined that there is no evidence of carelessness, negligence, or lack of skill in the care provided for the Veteran around the time of his death by the VAMC medical providers.  In making this determination, the VA physician stated that Prednisone was reasonable to use given the Veteran's severe lung disease and that there was no evidence to support a link between the Veteran's death and his use of Prednisone, noting that the timing of the Veteran's death shortly after the dosage of Prednisone is fortuitous.  

The Board concludes that an addendum VA opinion is needed for the following reasons.  First, the rationale provided in support of the September 2010 VA opinion appears to be premised upon the Veteran's use of Prednisone.  However, it does not appear that the Veteran was prescribed Prednisone by VA as the August 13, 2003 treatment rerecord reflects that Prednisone was not prescribed because of the Veteran's history of depression, and Prednisone is not listed on the Veteran's active medication list at that time or thereafter.  Next, the Board notes that the VA physician did not address (1) whether the increased dose of oxygen (which is documented in the record) caused the Veteran's death or (2) whether the proximate cause of the Veteran's death was an event not reasonably foreseeable.  

Because the September 2010 VA examiner may have based his negative opinion on incorrect facts, did not discuss whether the increased use of oxygen caused the Veteran's death, and failed to discuss whether the proximate cause of the Veteran's death was an event not reasonably foreseeable, the Board finds that the September 2010 VA physician should be requested to provide an addendum opinion.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization from the appellant, obtain the Veteran's treatment records from Methodist Hospital in Sacramento, California, particularly the records that document treatment he received in the days immediately preceding his death on August [redacted], 2003.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

2. Obtain any outstanding, relevant VA treatment records from the Sacramento, California, VAMC, specifically including any VA records which document treatment, phone calls, or other contact with the Veteran between August 13, and August [redacted], 2003.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, return the claims file (including any relevant records from the electronic claims files) to the VA physician who provided the September 2010 VA opinion.  If the physician who provided the September 2010 VA opinion is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the physician.  After a full review of the claims file, the physician should offer an addendum report that answers the following: 

Is it at least as likely as not (i.e., a probability of 50 percent or more) that VA treatment, including the reported prescription of an increased dose of Prednisone and oxygen, caused the Veteran's death as a result of: 

(a) VA failing to exercise the degree of care that would be expected of a reasonable health care provider (such as carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault)? OR

(b) An event not reasonably foreseeable based on what a reasonable health care provider would have foreseen (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)?

A complete rationale must be provided for each opinion offered.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


